— Appeal by the Special Disability Fund under subdivision 8 of section 15 of the Workmen’s Compensation Law, from a decision and award of the Workmen’s Compensation Board which awarded claimant additional compensation over and above 100% loss of the right eye and imposed liability therefor against appellant, pursuant to paragraph (c) of subdivision 8 of section 15 of the Workmen’s Compensation Law. Concededly claimant sustained an industrial accident on July 5, 1945, resulting in 100% permanent loss of vision of the right eye. For many years prior to this accident claimant suffered from defective vision in his uninjured left eye to an extent which rendered the left eye 100% industrially useless. On December 12, 1946, an operation was performed on the uninjured left eye and the natural lens was removed. As a result of this operation claimant acquired a fixed focus vision with central acuity of 20/30, equivalent to a 33%% loss of vision at a fixed distance. *1082Because claimant retained a percentage of vision in his uninjured left eye, appellant challenges the finding of the board that claimant is permanently totally disabled, and claims that therefore he is not entitled to the additional compensation provided for under paragraph (c) of subdivision 8 of section 15 of the statute. In its decision the board has determined that the central acuity of 20/30 found in the left eye does not truly represent the usefulness of the vision in such eye but is only one element to be considered, and that loss of depth perception, accommodation and binocular vision are also entitled to consideration. There is medical evidence that "Although the claimant gets 20/30 vision in the left eye with glasses, because both eyes are aphakic there is 100% schedule loss of vision of both eyes”. It was within the province of the board to decide as a fact that claimant was permanently totally disabled. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.